Exhibit 10.11

SIXTH AMENDED AND RESTATED NOTE

 

$175,000,000    June 14, 2012

FOR VALUE RECEIVED, the undersigned, URBAN OUTFITTERS, INC., a corporation
organized under the laws of Pennsylvania (“Urban”), and each Subsidiary of Urban
listed on Schedule 1 to the Credit Agreement referred to below (Urban and each
such Subsidiary, each a “Borrower” and collectively, the “Borrowers”), jointly
and severally, promise to pay to the order of Wells Fargo Bank, National
Association, successor in interest to Wachovia Bank, National Association
(the “Lender”), at the office of the Administrative Agent and times provided in
the Credit Agreement referred to below, the principal sum of One Hundred and
Seventy-Five Million Dollars ($175,000,000) or, if less, the principal amount of
all Loans made by the Lender from time to time pursuant to that certain Amended
and Restated Credit Agreement dated September 23, 2004 (as amended through the
date hereof, and as may be further amended, restated or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrowers, the Lender,
the other lenders referred to therein, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
Notwithstanding anything to the contrary contained herein, the liability of the
non-U.S. Borrowers shall be limited as and to the extent set forth in
Section 2.8 of the Credit Agreement.

The unpaid principal amount of this Sixth Amended and Restated Note (the “2012
Note”) from time to time outstanding is subject to repayment from time to time
as provided in the Credit Agreement and shall bear interest as provided in
Section 4.1 of the Credit Agreement. All payments of principal and interest on
this 2012 Note shall be payable in lawful currency of the United States of
America in immediately available funds to the account designated in the Credit
Agreement.

This 2012 Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the collateral for this 2012 Note, if any, and for a statement of
the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this 2012 Note and on which such Obligations may be declared to be immediately
due and payable.

This 2012 Note evidences and constitutes the restatement, renewal and
modification of that certain Fifth Amended and Restated Note, dated May 27, 2010
(the “Existing Note”), which, in turn, amended and restated that certain Fourth
Amended and Restated Note, dated September 21, 2009 (the “2009 Note”), which, in
turn, amended and restated that certain Third Amended and Restated Note, dated
December 10, 2007 (the “2007 Note”), which, in turn, amended and restated that
certain Second Amended and Restated Note, dated May 31, 2007 (the “May 2007
Note”), which, in turn, amended and restated that certain Amended and Restated
Note, dated May 16, 2005, from the Borrowers to the Lender in the principal
amount of $42,500,000 (the “Amended and Restated Note”), which, in turn, amended
and restated that certain Note, dated September 23, 2004, from the Borrowers to
the Lender in the original principal amount of $35,000,000 issued pursuant to
the Credit Agreement (the “Prior Note”). Such Prior Note constituted the
restatement, renewal and modification of that certain Promissory Note dated
September 12, 2001 from the Borrowers to the Lender, in the original principal
amount of $25,000,000 issued pursuant to the Existing Credit Agreement and the
amendments thereto (as amended and/or restated from time to time prior to the
date hereof, the “Original Note” and together with the Existing Note, the 2009
Note, the 2007 Note, the May 2007 Note, the Amended and Restated Note and the
Prior



--------------------------------------------------------------------------------

Note, the “Existing Notes”). The execution and delivery of this 2012 Note shall
not in any circumstances be deemed to have terminated, extinguished, released or
discharged the Borrowers’ indebtedness under the Existing Notes, which
indebtedness shall continue under and be governed by this 2012 Note and the
Credit Agreement. This 2012 Note shall, for all purposes, be deemed the “Note”
in connection with any of the documents executed and delivered in connection
with or pursuant to the Existing Note.

THIS 2012 NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this 2012 Note.

SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Sixth Amended and
Restated Note under seal as of the day and year first written above.

 

[CORPORATE SEAL]

 

URBAN OUTFITTERS, INC.,

     

as a Borrower

       

By:

  /s/ Frank Conforti          

Name:

Title:

 

Frank Conforti

Chief Financial Officer

 

[CORPORATE SEAL]

 

U.O. FENWICK, INC.,

     

as a Borrower

       

By:

  /s/ Frank Conforti          

Name:

Title:

 

Frank Conforti

Chief Financial Officer

 

[CORPORATE SEAL]

 

U.O. MERCHANDISE, INC.,

     

as a Borrower

       

By:

  /s/ Frank Conforti          

Name:

Title:

 

Frank Conforti

Chief Financial Officer

 

[CORPORATE SEAL]

 

HK SOURCING LIMITED,

     

as a Borrower

       

By:

  /s/ Francis John Conforti          

Name:

Title:

 

Francis John Conforti

Director

 

[CORPORATE SEAL]

 

URBN UK LIMITED f/k/a URBAN OUTFITTERS UK LIMITED

       

By:

  /s/ Francis J. Conforti          

Name:

Title:

 

Francis J. Conforti

Director

 

Signature Page to Sixth Amended and Restated Note